Case 7:20-mj-09448-UA Document 2 Filed 09/03/20 Page 1 of 12

 

 

Approved: _
JANE KIM
Assistant United States Attorney
Before: HONORABLE PAUL E. DAVISON 20-MJ-9448

United States Magistrate Judge
Southern District of New York

= eee eae — Be Be ee ee ee eae ee x
: COMPLAINT
UNITED STATES OF AMERICA
: Viclations of 18 U.S.C,
- Wo §§ 875, 2261A, and 2,
DAVID KAUFMAN, COUNTY OF OFFENSE:
a/k/a “David Khalifa,” : WESTCHESTER
a/k/a “John Morray,”
a/k/a “Big Man,”
Defendant. :
we | Se ee ee me eB Re Oe ee Soe oe x

SOUTHERN DISTRICT OF NEW YORK, 58.:

JACQUELINE ROSS, being duly sworn, deposes and says that
she is a Special Agent with the Federal Bureau of Investigation
(“FBI”), and a member of the FBI's Joint Terrorism Task Force
(“ITTF”), and charges as follows:

COUNT ONE
(Threatening Interstate Communications)

1. From at least in or about October 2019, up to and
including in or about August 2020, in the Southern District of New
York and elsewhere, DAVID KAUFMAN, a/k/a “David Khalifa,” a/k/a
“John Morray,” a/k/a “Big Man,” the defendant, knowingly
transmitted in interstate and foreign commerce a communication
“containing a threat to injure the person of another, to wit,
KAUFMAN sent messages threatening violence to a woman (“Victim—
1%} and to Victim-1’s boyfriend (“Victim-2"%), via cellphone and
numerous social media accounts.

(Title 18, United States Code, Sections 875(c) and 2.)

 
Case 7:20-mj-09448-UA Document 2 Filed 09/03/20 Page 2 of 12

COUNT TWO
(Stalking)

2. From at least in or about October 2019, up to and
including in or about August 2020, in the Southern District of New
York and elsewhere, DAVID KAUFMAN, a/k/a “David Khalifa,” a/k/a
“John Morray,” a/k/a “Big Man,” the defendant, with the intent to
kill, injure, harass, intimidate, and place under surveillance
with intent to kill, injure, harass, and intimidate another person,
used the mail, interactive computer services and electronic
communication services and electronic communication systems of
interstate commerce, and other facilities of interstate and
foreign commerce to engage in a course of conduct that (a) placed
that person in reasonable fear of the death of and serious bodily
injury to that person and that person’s family member or intimate
partner, and (b) caused, attempted to cause, and would be
“reasonably expected to cause substantial emotional distress to
that person, to wit, KAUFMAN used a cellphone and social media
accounts to send Victim-i, Victim-2, and others violent and
threatening messages,

(Title 19, United States Code, Sections 2261A(2) (A},
2261A(2) (B), 2266, and 2.)

The bases for my knowledge and the foregoing charges are,
in part, as follows:

3. I am a Special Agent with the FBI and a member of
the FBI’s New York-based JTTF, and I have been personally involved
in the investigation of this matter. This affidavit is based. in
part upon my conversations with law enforcement agents and other
people, and my examination of reports and records. Because this
affidavit is being submitted for the limited purpose of
establishing probable cause, it does not include all of the facts
that I have learned during the course of my investigation. Where
the contents of documents and the actions, statements, and
conversations of others are reported herein, they are reported in
substance and in part, except where otherwise indicated.

Overview
4, DAVID KAUFMAN, a/k/a “David Khalifa,” a/k/a “John
Morray,” a/k/a “Big Man,” the defendant, self-identifies as an
“Incel” or an “Involuntary Celibate” -- an individual who adheres

to a violent and misogynist ideology of male supremacy, white
supremacy, and entitlement to sex with women. Between in or about

 
Case 7:20-mj-09448-UA Document 2 Filed 09/03/20 Page 3 of 12

October 2019 and in or about August 2020, KAUFMAN used numerous
social media accounts to repeatedly send violent and threatening
“messages to Victim-1l, Victim-2, and others in efforts to harass,
intimidate, and threaten to harm them, in part to retaliate against
Victim-1 and others for rejecting and depriving him of sex to which
ne believed he was entitled.

Background on “Incels”

 

5. Based on my training and experience, my
participation in this investigation, my review of “Tncel” chat
groups and websites and publicly available news articles, and my
conversations with other law enforcement officers, I have learned
the following, among other things:

a. “Incels,” or the “Involuntary Celibate,” are
individuals, typically heterosexual, white males, who adhere to a
violent and misogynist ideology of male, white supremacy, and a
commitment to the dominion, rape, and sexual assault of women,
‘among other forms of violence. Incels believe that they are
entitled to sex with women and to women’s bodies, and they blame
women for refusing to have sex with them.

b. Incels have an active online community,
including online chat rooms and message boards in which Incels
often discuss, among other things, their hatred of women, their
hatred of feminists and feminism, how to get away with rape, how
-to drug women so that they can be raped, and specific women who
should be targeted.

C, Over the last six years, Incels have committed
acts of violence against women across the world, including in the
United States. For example, in or about 2014, a self-proclaimed

Incel: named Elliot Rodger declared a “War ‘on Women” and killed six
people and injured fourteen others near a college campus in
California. Prior to these attacks, Rodger posted a video
manifesto online, in which he explained that he planned his attack
to punish women for rejecting him and for depriving nim of sex,
and to punish sexually active men because he envied them.

KAUFMAN’ s Accounts

 

6. Based on my conversations with New York State
Police (“NYSP”) officers and my review of NYSP reports, and as
‘described below, see infra 7 13, I have learned that on or about
July 13, 2020, NYSP personnel interviewed DAVID KAUFMAN, a/k/a
“David Khalifa,” a/k/a “John Morray,” a/k/a “Big Man,” the
defendant. During the interview, KAUFMAN provided his cellphone

3

 
Case 7:20-mj-09448-UA Document 2 Filed 09/03/20 Page 4 of 12

number (the “Kaufman Cellphone”) to the NYSP, and informed law
enforcement, among other things, that he had attended a certain
high school (the “High School”).

7. Based on my conversations with Victim-Ll, Victim-2,
‘law enforcement officers, and others, my review of text messages
sent by DAVID KAUFMAN, a/k/a “David Khalifa,” a/k/a “John Morray,”
a/k/a “Big Man,” the defendant, from the Kaufman Cellphone to
Victim-2's cellphone, and my review of social media posts and
messages sent to Victim-l, Victim-2, and others, I have Jearned
that from in or about October 2019 through in or about August 2020,
KAUFMAN created and used various social media accounts to contact
and send threatening messages to Victim-l, Victim-2, and others,
including at least two friends of Victim-1 and Victim-2 ("“Victim-
4" and “Victim-5"). For example:

a. In or about June 2020, an individual
(“Individual-1") who had saved KAUFMAN and the Kaufman Cellphone
as a contact in Individuai-1’s cellphone, received a notification
from Twitter that an account (“Kaufman Account-1"”) was associated
with the Kaufman Cellphone.

b. On or about July 11, 2020, the user of a
certain Twitter account (“Kaufman Account-2”) posted the following
message: “Women have done nothing but spit in my face. Soon tTrll
be getting a gun.” Kaufman Account-2 also posted messages to four
of Victim-1’s friends’ Twitter accounts. The user name for Kaufman
Account-2 is “[Victim-2's First Name] beats [Victim-1’s First
Name]” and the account name is “@Beats[Victim-1’s First Name]”.
As discussed below, see infra TI 9{c), 10(b) (ii), beginning in or
about October 2019, KAUFMAN began sending Victim-1 messages
falsely alleging that Victim-2 was beating Victim-1.

c. On or about July 12, 2020, the user of a
certain Twitter account (“Kaufman Account-3”) posted the call
number for the Kaufman Cellphone as his cellphone number and sent
the following message to a friend of Victim—l: “Can we please
talk on the phone? Shoot me a text when you're ready [Call Number
for the Kaufman Cellphone].” Also on or about July 12, 2020,
Kaufman Account-3 posted a message on Twitter quoting Elliot Rodger
and sent the quote to two of Victim-1 and Victim-2's friends.

i. In or about June 2020, an individual
(“Individual-2”), who had saved KAUFMAN and the Kaufman Cellphone
as a contact in Individual-2’s cellphone, received a notification
from Twitter that a Twitter account associated with the Kaufman
Cellphone (“Kaufman Account-4”) had been created. The user name

 
Case 7:20-mj-09448-UA Document 2 Filed 09/03/20 Page 5 of 12

for Kaufman Account-4 is Victim-2’s first and last names, and the
account name includes Victim-2's first and last name. Victim-2
did not create and has never used Kaufman Account-4.

il. On or about July 8, 2020, the user of a

certain Twitter account (“Kaufman Account-5”) posted a message
calling himself “Big Man” and referring to the Second Amendment
‘and his desire to “become an expert at hunting.” As discussed

below, see infra 7 13, KAUFMAN admitted to law enforcement officers
that he had referred to himself as “Big Man” ina threatening note
to a woman (“Victim-3”").

iii. As described below, see infra
q 10(a) (iii), in or about July 2020, the user of a certain Twitter
account (“Kaufman Account-6") posted the following messages,
_yeferring to himself as “Big Man” and referencing his interest in
Victim-1, his inability to talk to Victim-1, and his and Victim—
1's death.

iv. On or about August 16, 2020, Victim-1,
who had saved KAUFMAN and the Kaufman Cellphone as a contact in
Victim-1's cellphone, received a notification from Twitter that a

Twitter account (“Kaufman Account-7") was associated with the
Kaufman Cellphone. The user name for Kaufman Account-7 is
KAUFMAN’s first name (“David”) and the account name includes

KAUFMAN’s first name. The profile picture for Kaufman Account—-7
appears to be a photograph of KAUFMAN licking a picture of Victim—-
1.

d. Based on my review of the publicly available
content associated with a certain YouTube Account (“Kaufman
Account-8”) and my review of social media posts and messages sent

‘by accounts associated with KAUFMAN, I have learned the following,
among other things:

1. The user of Kaufman Account-8 is listed
as having joined YouTube in or about October 2011. Based on my
conversations with other law enforcement officers, I understand
that the user name for the account includes a nickname for KAUFMAN
(“davey”).

ii. The user of Kaufman Account-8 has posted
videos of an individual who appears to be KAUFMAN, playing the
guitar in a uniform bearing the logo of KAUFMAN’s employer.

e, Based on my conversations with Victim-1 and
Victim-2, and my review of Facebook posts and messages involving
a certain Facebook account (“Kaufman Account~-9”), I have learned

5

 
Case 7:20-mj-09448-UA Document 2 Filed 09/03/20 Page 6 of 12

that the user name for Kaufman Account-9 is KAUFMAN’s first and
‘last name, and the profile photograph for Kaufman Account-9 appears
to be a photograph of KAUFMAN,

8. Based on the foregoing, I believe that Kaufman
Accounts-1 through -9, among others, belong to and have been used
by DAVID KAUFMAN, a/k/a “David Khalifa,” a/k/a “John Morray,” a/k/a
“Big Man,” the defendant.

KAUFMAN Sends Threatening Messages to Victim-1, Victim-2,
and Others

9. Based on my conversations with Victim-1, Victim-2,
an NYSP investigator (“Investigator-1”), and others, and my review
of social media posts and messages that DAVID KAUFMAN, a/k/a “David
Khalifa,” a/k/a “John Morray,” a/k/a “Big Man,” the defendant,
posted and sent to Victim-1, Victim-2, and others, I have learned

the following, in substance and in part:

a. Victim-1 and Victim-2, who are a couple, first
met KAUFMAN in or about September 2012 while they were students
attending a college on Long Island, New York (the “College”).

b. Between in or about 2014 and in or about
October 2019, Victim-1 and Victim-2 were not in communication with
KAUFMAN .

Cc. Beginning in or about October 2019, KAUFMAN,
using Kaufman Account-9, began sending Victim-1l messages on
Facebook, including messages about KAUFMAN’s identification as an
Incel and false allegations that Victim-2 was beating Victim-1l.
For example, KAUFMAN commented on a post by Victim-l, stating,
among other things: “Tt goes to show that Chads like [Victim-2's
First Name] can literally say ANYTHING and have everyone love them
no matter what. While incels are FUCKED and have no one give a

shit about them no matter how good their confidence or personality
is... . And yes you don’t ‘Love [Victim-2'’s First Name] You're
helplessly sexually attracted to his Chad face. And you can’t
pring yourself to admit that.” Based on my training and
experience, I know that “Chad” is an Incel term that refers to an
archetypal white alpha male.

d. On or about October 27, 2019, as a result of
-these messages, Victim-1 blocked KAUFMAN from accessing certain of
Victim-i1’s social media accounts. KAUFMAN then used a certain
YouTube account (“Kaufman Account-10”) to message Victim-1 via

Vietim-1's YouTube channel, and stated, in substance and in part,

 
Case 7:20-mj-09448-UA Document 2 Filed 09/03/20 Page 7 of 12

that Victim-2 was a weak boyfriend and that if Victim-2 was an
Incel, he would have already killed himself.

10. Based on my conversations with Victim-1 and Victim—
2, and my review of text messages and social media posts and
communications sent by DAVID KAUFMAN, a/k/a “David Khalifa,” a/k/a
“John Morray,” a/k/a “Big Man,” the defendant, I have learned the
following, in substance and in part:

a. On or about April 26, 2020, KAUFMAN, using
Kaufman Account-9, exchanged the following messages with Victim-
4;

KAUFMAN: Fuck you bitch
You know what you are
Fucken whore
Women shouldn’t reject me so Goddam much
They won't give me the time of fucken day
Tt should be illegal for a woman to say no

T‘ll have sex with a woman one day. One way or
another [wink emoji.]

Victim-4: Like the one that you paid for?

KAUFMAN: Well there is that, and then there is the other
way.

Victim—-4: So, rape. You're talking about rape.

KAUFMAN: Haha
They won’t ever say yes, let’s put it that way.

i. On or about June 24, 2020, KAUFMAN, using
Kaufman Account-1, sent the following message to Victim-1l: “Hey
wanna hear a joke? What's worse than 10 Stacy’s nailed to one
tree? One Stacy nailed to ten trees [laughing crying face emoji].”
Based on my training and experience, I know that “Stacy” is an
Incel term that refers to the female counterpart to a “Chad,” or
an attractive female who rejects or refuses to have sex with an
-Incel, are hated by Incels, and are targeted by Incels for
harassment, vitriol, humiliation, and violence.

 
Case 7:20-mj-09448-UA Document 2 Filed 09/03/20 Page 8 of 12

ii. On or about June 29, 2020, KAUFMAN, using
the Kaufman Cellphone, sent a series of messages to Victim-2.
KAUFMAN initially identified himself as “David Khalifa,” and then
as “David K.” These messages included an image of one of Elliot
Rodger’s victims, a deceased female who had been stabbed to death,
accompanied by the following message: “This is what happened when
a woman said ‘no’ to Elliot Rodger .. . . Hopefully [Victim-1’s
First Name] never said no to someone just like Elliot Rodger.”

iii. In or about July 2020, KAUFMAN, using
Kaufman Account-6, posted the following messages: “I may not be
able to talk to [Victim-1’s First Name], but at least I can jerk
off to her insta pics” and “Don’t piss off BIG MAN” and “When
[Victim-1’s First Name] and I are dead, we'll be in heaven together
forever.”

iv. On or about July 8, 2020, KAUFMAN, using

a certain Instagram account (“Kaufman Account-11"), posted the
following comment on a post by a friend of Victim-1l and Victim~2
who had also attended the College: “[Victim-l’s First Name)

unfortunately never cared at all about me and just took advantage
_of my suffering for a moral high. I guess I’11 just have to move
on and focus on my dream of becoming an expert hunter... it
sure is a good thing the second amendment exists [smiley face] .”

Vi On or about July 8, 2020, KAUFMAN, using
Kaufman Account-5, posted the following message addressed to
Victim-5: “Big man LOVES the second amendment [smiley face]
My dream is to become an expert at hunting ”

vi. On or about July 11, 2020, KAUFMAN, using
Kaufman Account-2, with user name “[Victim-2's First Name] beats
[Victim-1’s First Name] hard,” sent the following message to
Victim-1: “Women have done nothing but spit in my face. Soon I’1l
be getting a gun.”

vil. On or about July 13, 2020, the user of a
certain Twitter account (“Kaufman Account-12") with user name
_“[Victim-1’s First Name] gags hard” and account name “@GagsHard”
sent the following private messages to a female friend of Victim-
1 and Victim-2 using a slang abbreviation for the High School:
“Can u come over to my house so that we can smash?”, “Fuck [High
School abbreviation]!!"%, and “Someone should teach those shits
what the second amendment is all about.”

viii. In or about July 2020, KAUFMAN, using a
certain Twitter account (“Kaufman Account-13”) sent the following
message to a friend of Victim-1: “Can I pinch your nose while

8

 
Case 7:20-mj-09448-UA Document 2 Filed 09/03/20 Page 9 of 12

having u suck my cock so u can’t breathe?” This violent message
is similar to the message sent by the user of Kaufman Account-4 in
or about June 2020, see infra J 10(b) (i). In addition, the user

of Kaufman Account-13 contacted approximately four of Victim-1's
friends on Twitter and posted the following message, using an Incel
term and a slang abbreviation for the High School: “I HATE the
normies from [High School abbreviation].” Based on my training
and experience and my conversations with other law enforcement
officers, I know that the Incel term “normies” refers to those who
are not part of the Incel community.

ix. On or about July 9, 2020, KAUFMAN, using
Kaufman Account-5, posted the following message addressed to
Victim-5: “One day I wanna teach people what the second amendment
is all about [smiley face] .” .

x, On or about July 12, 2020, KAUFMAN, using

Kaufman Account-3, posted the following messages on Twitter: “A
beautiful environment is the darkest hell, if you have to
experience it all alone . . . -Blliot Rodger” and “I don’t think

[Victim-1's First Name] wili be laughing too much later on”.

xi, On or about August 2, 2020, KAUFMAN sent
the following messages to a female friend of Victim-1 and Victim-
2oon Twitter: “Death is good[.]” and “Not all heroes wear capes.
Sometimes, they wear shirts over their face. Fun fact! IT know
where you live . md

xii, On or about August 16, 2020, KAUFMAN,
using Kaufman Account-7, uploaded a profile picture of himself
licking a photograph of Victim-1l.

b. As described above, see supra FT 7(c) (i),
beginning in or about June 2020, KAUFMAN appears to have created
social media accounts using the names of Victim-1, Victim-2, and
impersonated Victim-1 and Victim-2, among others, online. For
example:

i. In or about June 2020, KAUFMAN created
Kaufman Account-4, with Victim-2's first and last names as the
user name and Victim-2's first and last names as part of the
account name. With this account, KAUFMAN sent sexually explicit
and violent messages, holding himself out as Victim-2. For
example, on or about June 20, 2020, KAUFMAN publicly posted the
following message addressed to a friend of Victim-1 and Victim-2:
“Can I pinch your nose while I hardcore fuck ur face so you can’t
breathe?”

 
Case 7:20-mj-09448-UA Document 2 Filed 09/03/20 Page 10 of 12

ii. In or about July 2020, KAUFMAN created an
.Instagram account using Victim-1l’s first and iast names and
photograph. With this account, KAUFMAN began sending messages to
Victim-1’s friends, holding himself out as Victim-i1. In one
message, KAUFMAN, claiming to be Victim-1, falsely alleged that
Victim-2 was beating Victim-1.

KAUFMAN’ s Statements to Law Enforcement

11. Based on my conversations with an officer
(“Officer-1") of the Stamford Police Department (“SPD”) and my
review of SPD reports and records, I have learned that on or about
June 30 and July 1, 2020, Officer-1 communicated by phone with
DAVID KAUFMAN, a/k/a “David Khalifa,” a/k/a “John Morray,” a/k/a
“Big Man,” the defendant, and asked KAUFMAN to stop harassing
Victim-1 and Victim-2. KAUFMAN stated, in substance and in part,
that he did not believe that Officer-i was a real police officer,
but that he would stop harassing Victim-1 and Victim-2.

12. Based on my conversations with NYSP and SPD
officers and investigators and my review of NYSP and SPD reports
and records, I have learned that on or about July 1, 2020, an NYSP
investigator (“Investigator-1”) notified KAUFMAN that he was
suspected of sending unwanted images and messages to Victim-1 and
Victim-2. KAUFMAN told Investigator-1 that he would stop sending
messages to Victim-1 and Victim-2,

13. On or about July 13, 2020, Investigator-1 and two

Postal Inspectors of the U.S. Postal Inspection Service
interviewed DAVID KAUFMAN, a/k/a “David Khalifa,” a/k/a “John
Morray,” a/k/a “Big Man,” the defendant. Based on my review of

reports of those interviews and my conversations with
Investigator-l, I have learned that during the interview, the
following occurred, in substance and in part:

a. KAUFMAN was advised of his Miranda rights,
waived them, and agreed to speak with law enforcement.

b. KAUFMAN said that he was an Incel_ and
identified with Elliot Rodger’s ideology and manifesto,

Cc. KAUFMAN admitted that he had assumed the
identities of Victim-l1 and Victim-2 by creating social media
accounts in their names. KAUFMAN also admitted that he had sent
Victim-2 a screenshot of one of Elliot Rodger’s murder victims
accompanied by a text message for Victim-l1, see supra G% 10(a) (ii).

10

 
Case 7:20-mj-09448-UA Document 2 Filed 09/03/20 Page 11 of 12

i. KAUFMAN was shown a photocopy of a hand-
written note (the “Note”} that was delivered in or about February
2019 to Victim-3’s mailbox. The Note read as follows:

Open up, Read Me, For [Victim-3]. Bomb in mailbox.
From Big Man, I will rape you till you cry at my house.
(Certain address] in P-Ville. Fuck you. I’m going to
tear your skin off and rape your face open stupid
whore!!! And the next time it will be a BOMB!! Cunt I
will rape you endlessly. Your[sic] going to die.

After reviewing the note, KAUFMAN admitted that he had written the
note and left it in Victim-3'’s mailbox because Victim-3 is a young,
attractive female whom KAUFMAN believed would not give him the
attention to which he was entitled.

14, On or about July 14, 2020, DAVID KAUFMAN, a/k/a
“David Khalifa,” a/k/a “John Morray,” a/k/a “Big Man,” the
defendant, was charged in the Town of Cortlandt Justice Court in
Westchester County, New York, with three misdemeanors: two counts
of aggravated harassment in the second degree, in violation of New
York Penal Law § 240.30; and one count of identity theft in the
third degree, in violation of New York Penal Law § 190.78. In
connection with these charges, the judge issued an order of
protection ordering KAUFMAN to, among other things: stay away from
Victim-1, Victim-2, and Victim-3; refrain from communication or
any other contact with Victim-1l, Victim-2, and Victim-3; and
refrain from harassing, intimidating, threatening or otherwise
interfering with Victim-1, Victim-2, and Victim-3.

15. As discussed above, DAVID KAUFMAN, a/k/a “David
Khalifa,” a/k/a “John Morray,” a/k/a “Big Man,” the defendant,
continued to send harassing and threatening messages to Victim-1
and Victim-2 notwithstanding the criminal charges, order of
protection, and his conversations with law enforcement.

WHEREFORE, your deponent respectfully requests that a
_warrant be issued for the arrest of DAVID KAUFMAN, a/k/a “David

il

 
Case 7:20-mj-09448-UA Document 2 Filed 09/03/20 Page 12 of 12

Khalifa,” a/k/a “John Morray,” a/k/a “Big Man,” the defendant, and
that he be arrested and imprisoned, or bailed, as the case may be,

‘si Jacqueline Ross (credentials inspected # 72501)
Special Agent Jacqueline Ross
Federal Bureau of Investigation
Joint Terrorism Task Force

 

Sworn to before me this
3rd day of September, 2020

02 ie

HONORABLE PAUL F. DAVISON
UNITED STATES MAGISTRATE JUDGE
SOUTHERN DISTRICT OF NEW YORK

 

12

 
